Citation Nr: 1121504	
Decision Date: 06/03/11    Archive Date: 06/09/11

DOCKET NO.  07-11 047	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida



THE ISSUES

1.  Entitlement to service connection for hypertension.  

2.  Entitlement to service connection for chronic renal insufficiency.  



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

C. R. Olson, Counsel


INTRODUCTION

The veteran served on active duty from May 1967 to December 1969.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

In the rating decision and statement of the case, the RO characterized the issue as service-connection for kidney damage.  However, review of the rating decision and statement of the case make it clear that the diagnosis for which the Veteran is claiming benefits is chronic renal insufficiency.  Therefore, for clarity, the Board has stated the issue as entitlement to service-connection for chronic renal insufficiency.   


FINDINGS OF FACT

1.  The Veteran does not have hypertension as a result of disease or injury during his active service.  

2.  Hypertension was not manifested during the first post service year.  

3.  The Veteran's hypertension was not caused or aggravated by a service-connected disease or injury.  

4.  The Veteran does not have a chronic renal insufficiency as a result of disease or injury during his active service.  

5.  Renal disease was not manifested during the first post service year.  

6.  The Veteran's chronic renal insufficiency was not caused or aggravated by a service-connected disease or injury.  


CONCLUSIONS OF LAW

1.  Hypertension was not incurred in or aggravated by active military service, may not be presumed to have been incurred in service, is not proximately due to or the result of a service-connected disease or injury, and was not aggravated by a service connected disease or injury.  38 U.S.C.A. §§ 101(16), 1101, 1110, 1112 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310(a), (b) (2010).  

2.  Chronic renal insufficiency was not incurred in or aggravated by active military service, may not be presumed to have been incurred in service, is not proximately due to or the result of a service-connected disease or injury, and was not aggravated by a service connected disease or injury.  38 U.S.C.A. §§ 101(16), 1101, 1110, 1112 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310(a), (b) (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  

In a letter dated in September 2004 the RO provided the Veteran with an explanation of the type of evidence necessary to substantiate his claims for primary and secondary service-connection, as well as an explanation of what evidence was to be provided by him and what evidence the VA would attempt to obtain on his behalf.  The initial notice letter was provided before the adjudication of his claim in October 2005.  In August 2006, the Veteran was sent notice regarding potential ratings and effective dates.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  He was not prejudiced by this late notice because the claim is being denied and neither a rating nor an effective date will be assigned.  VA has complied with the notice requirements of VCAA and has no outstanding duty to inform the appellant that any additional information or evidence is needed.  Therefore, the Board may decide the appeal without a remand for further notification.  

The Board also finds that all relevant facts have been properly developed, and that all evidence necessary for equitable resolution of the issue has been obtained.  The Veteran's service medical records have been obtained.  His available post-service treatment records have also been obtained.  His Social Security Administration (SSA) medical records have been obtained.  The Veteran has had a VA examination and a medical opinion has been obtained.  Significantly, neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Criteria

In order to establish service connection, three elements must be established.  There must be medical evidence of a current disability; medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and competent evidence of a nexus between the claimed in-service disease or injury and the current disability.  See 38 U.S.C.A. §§ 101(16), 1110 (West 2002); 38 C.F.R. § 3.303 (2010); see also Hickson v. West, 12 Vet. App. 247, 253 (1999).  

Cardiovascular-renal disease, including hypertension, may be presumed to have been incurred during active military service if it is manifest to a degree of 10 percent within the first year following active service.  38 U.S.C.A. §§ 1101, 1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2010).  In this case, there is no competent evidence of hypertension or renal disease during the first year after the Veteran completed his active service.  

The term hypertension means that the diastolic blood pressure is predominantly 90mm. or greater, and isolated systolic hypertension means that the systolic blood pressure is predominantly 160mm. or greater with a diastolic blood pressure of less than 90mm.  38 C.F.R. § 4.104, Code 7101, Note (1) (2010).  

Service connection may also be granted for a disability which is proximately due to and the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a) (2010).  This would include the extent of any aggravation of any otherwise non-service-connected disability.  38 C.F.R. § 3.310(b) (2010).  See Allen v. Brown, 7 Vet. App. 439, 448 (1995).  Secondary service connection requires evidence of a connection to a service-connected disability.  See Reiber v. Brown, 7 Vet. App. 513 (1995).  

The Veteran's service-connected disabilities are residuals of prostate cancer status post seed implants and radiation therapy, type II diabetes mellitus with onychomycosis, and peripheral neuropathy of the left and right lower extremities associated with type II diabetes mellitus with onychomycosis.  

Discussion

The service treatment records show a genitourinary infection in August 1969.  The Veteran was treated with antibiotics.  A consultation sheet dated in November and December 1969 shows the Veteran had a recurrent drip.  He was found to have a purulent discharge and a laboratory study showed rare cocci.  The impression was probable non-specific urethritis.  A course of antibiotics was recommended.  The report of the December 1969 separation examination shows all pertinent systems were normal.  Blood pressure was 130/74, well within normal limits.   

Notes from a private physician show a blood pressure within normal limits in October 1990.  An elevated diastolic pressure was noted in January 1991.  Blood pressure was again within normal limits in May 1991, September 1991, and April 1992.  In April 1992, the Veteran told his doctor that he had been to a health fair and had slightly elevated blood pressure on two occasions.  The doctor noted that blood pressure was okay that day.   An electrocardiogram showed no ischemic changes.  Blood pressure in June 1992 was within normal limits.  In November 1992, diastolic blood pressures were 90 and 86.  In December 1992, blood pressures were 180/100 and 160/100.  The Veteran complained that his heart had been fluttering for 2 to 3 weeks.  The doctor heard a normal sinus rhythm with frequent extra beats.  The electrocardiogram was normal with occasional premature supraventricular ectopics.  It was subsequently reported that he was feeling better.  In February 1992, the diastolic pressure was 100.  A subsequent note shows a diastolic blood pressure of 110 and the Veteran was begun on medication.  The following notes show that the Veteran continued to have elevated blood pressures from time to time and his medications were adjusted over the years.  

The diagnosis of chronic renal insufficiency is based on elevated creatinine levels found in laboratory studies.  The private clinical records show the Veteran was being followed for his cholesterol levels and complete laboratory studies were done on several occasions.  A study dated in May 1991 shows a normal range for creatinine from 0.7 to 1.4 mg/dL.  There were findings of 1.4 in May 1991, 1.4 in October 1994, 1.3 in December 1994, 1.2 in February 1995, 1.3 in April 1995, 1.6 (noted to be High) in March 1996, 1.2 in July 1996, 1.2 in August 1996, 1.2 in September 1996, and 1.3 in June 1997.  

Magnetic resonance imaging, in June 1998 disclosed fatty infiltration of the liver, adrenal adenomas, and a high probability of a hemangioma of the right lobe of the liver.  The kidneys were normal in shape with the left being smaller than the right.  There was poor cortical medullary differentiation.  The findings were felt to be most consistent with medical renal disease.  

Due to new instrumentation, VA laboratory studies after May 2003 utilized a normal range from 0.5 to 1.2 mg/dL.  The creatinine level was 2.0 in July 2003.  The diagnosis was "cri" (chronic renal insufficiency.)  It was commented that the creatinine was stable.  Values were 1.7 in October 2003, 1.8 in May 2004 and 1.7 in June 2004.  All creatinine values were noted to be high.  VA clinical notes show a continuing diagnosis of "cri."  

The case raises a question as to the onset of diabetes mellitus.  The diagnosis is based on substantial elevations in glucose levels.  As stated in a treatise submitted by the Veteran, blood sugar levels can vary based on many factors.  Thus, even if there is an elevation in blood sugar, neither the Board nor a lay witness could say that diabetes mellitus was present.  A diagnosis from a trained medical professional is required.  In May 1991, fasting glucose was 88, within a normal reference range from 70 to 115 mg/dL.  There were glucose levels of 107 in September 1991, 96 in April 1992, 95 in June 1992, 89 in November 1992, 89 in February 1993, 110 in June 1994, 107 in July 1994, 123 (noted to be high) in October 1994, 103 in December 1994, 108 in February 1995, and 116 in April 1995 (noted to be high).  In March 1996, 412 was noted to be high compared to a reference range from 70-125 mg/dL.  A private physician's note dated in May 1996 shows the Veteran complained of nocturia and thought he might have diabetes.  After testing urine and blood sugars, the doctor decided to put the Veteran on a diet.  He specified that no drug therapy was needed yet.  By July 1996, the Veteran was on Glucotrol.  In July 1996, glucose was 100, within a normal reference range from 70 to 115 mg/dL.  Glucose was noted to be high at 129 in August 1996 and at 143 in September 1996.  It was 90 in June 1997.  

The Veteran was worked up for hepatitis with magnetic resonance imaging of the liver in June 1998.  This test showed fatty infiltration of the liver, adrenal adenomas, a high probability of a hemangioma of the right lobe of the liver, and irregularity of the kidneys consistent with medical renal disease.  VA clinical notes from July 1998 show that the test results were discussed with the Veteran and the possibility of Cushing's disease was considered given the adrenal adenomas.  

In March 1999, the Veteran came to an emergency room with shortness of breath and wheezing.  He was diagnosed with a hypertensive emergency and started on medication.  He was also treated for his Cushing's disease with surgery, a transsphenoidal microsurgical adenectomy.  

In a history and physical examination report dated in April 2003, the Veteran's private physician, F. A. C., M.D., stated that the Veteran had Cushing's disease with resection of a pituitary tumor several years earlier.  The Veteran developed secondary diabetes from that with the diabetes now removed.   

The Veteran had a VA examination in June 2007.  The claims folder was reviewed.  The Veteran's history was discussed.  His medical history was significant for pituitary macroadenoma diagnosed in 1997 with a 1999 transsphenoidal debulking of the tumor followed by stereotactic radio surgery in 1999.  It was an ACTH-producing tumor causing diabetes mellitus type 2 and aggravating essential hypertension.  He also had a problem with epyema and nail fungus.  He also had elevated liver function tests due to alcohol and diabetes mellitus type 2.  Severe dyslipidemia and hypertriglyceridemia at least as early as 1995 were genetic conditions.  He was diagnosed around 1993 with essential hypertension and he was poorly controlled most especially after the onset of his Cushing's disease.  He was diagnosed with diabetes mellitus in 1997.  Prostate cancer was diagnosed in 2003.  Since the removal of the macroadenoma from the pituitary gland and further treatment, the Veteran's blood pressure had been well controlled on medication with no major side effects.  

It was noted that the Veteran had some renal insufficiency related to Cushing's disease and was asymptomatic.  He had weakness related to Cushing's with lethargy.  He felt much better with treatment and had some weight gain, likely due to steroid therapy.  He urinated every 3 to 4 hours during the day and got up 3 to 4 times a night to urinate, but he was on diuretics.  He did not require a pad and was not incontinent of urine.  There was no hesitancy, dysuiria or decreased stream.  There were no recurrent genitourinary infections, stones or chronic kidney disease.  

The examiner also discussed the Veteran's prostate cancer, erectile dysfunction and current physical examination findings.  

The physician diagnosed essential hypertension and noted it was well controlled on medical therapy.  She found it significant that the hypertension preceded the diabetes mellitus and the Cushing's disease.  However, the Cushing's aggravated the essential hypertension, which was now improved by pituitary macroadenoma debulking.  There was also a diagnosis of renal insufficiency, more likely than not caused by or related to the Cushing's disease.  The examiner specified that it was not caused by or related to the diabetes mellitus.  

The Veteran has submitted several medical treatises in support of his claim.  A treatise from the Merck website, printed in November 2010, discusses diabetes mellitus.  It discussed complications noting that some "begin within a few months of the onset of diabetes, although most tend to develop after a few years."  Complications included damage to blood vessels and kidney failure.  

A treatise from WebMD, printed in November 2010, states that "Having diabetes increases your risk of developing high blood pressure and other cardiovascular problems, because diabetes adversely affects the arteries, predisposing them to atherosclerosis (hardening of the arteries)."  There is a statement that "Diabetic nephropathy-kidney disease that results from diabetes- is the number one cause of kidney failure.  Almost a third of people with diabetes develop diabetic nephropathy."  

Conclusion

The Board has considered all bases for the claim.  Considering first primary or direct service-connection, the Board notes that the Veteran had a genitourinary infection in service.  However, the records show that treatment was provided.  Thereafter many years passed without any evidence of continuing symptoms.  Evidence of a prolonged period without medical complaint and the amount of time that elapsed since military service, can be considered as evidence against the claim.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  The Veteran has not claimed any continuing symptoms nor has he presented any lay testimony of a continuity of symptomatology.  More importantly, the record shows that the Veteran has had extensive recent work-ups for his physical problems and no physician or other medical specialist has identified any residuals of the infection in service, nor have they expressed an opinion connecting the current disabilities to that infection.  The record of treatment in service, the passage of many years without documentation of residuals, and the absence of any current residuals despite recent extensive work-ups form a preponderance of evidence against direct service connection.  As the preponderance of the evidence is against direct service-connection, the benefit of the doubt doctrine is not applicable and this aspect of the appeal must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).  

Turning to secondary service-connection, it is the Veteran's claim that his service-connected diabetes mellitus caused his hypertension and chronic renal insufficiency.  As a lay witness, however, he does not have the education and experience to connect one medical condition to another.  See 38 C.F.R. § 3.159(a).  Evidence of a connection, from a trained medical professional, is required.  However, there is no competent medical opinion to support that position.  He has submitted medical treatises which state that diabetes mellitus can cause high blood pressure and kidney damage.  But these treatises are actually evidence against the claim because they make it clear that these effects happen over time.  That is not the situation here.  In this case, a VA physician made a detailed review of the Veteran's medical history and found it significant that the hypertension existed before the diabetes mellitus.  Thus, the diabetes could not cause the hypertension.  Similarly, the renal insufficiency was concurrent with and part of the Cushing's disease.  

Considering presumptive service connection, we note that the Veteran served in Vietnam and is presumed to have been exposed to Agent Orange.  However, the hypertension and chronic renal insufficiency are not diseases which are presumed to have been caused by Agent Orange.  38 C.F.R. § 3.309(e) (2010).  Moreover, Pursuant to the Agent Orange Act of 1991, VA has contracted with the National Academy of Sciences (NAS) to review the available medical evidence.  Based on the NAS reports, it has been concluded that a presumption of service connection based on exposure to herbicides in the Republic of Vietnam is not warranted for hypertension.  75 Fed. Reg. 81332 et seq., December 27, 2010.  

An appellant's own conclusion, stated in support of his claim, that his present disability is secondary to his service-connected disability is not competent evidence as to the issue of medical causation.  See 38 C.F.R. § 3.159 (2010); see also Grivois v. Brown, 6 Vet. App. 136 (1994).  In this case, there is no competent medical evidence supporting the claim.  The treatises indicate that diabetes can cause damage over time, and do not say that the diabetes would cause damage immediately or even before its onset.  Of course, the Veteran could make the argument that the diabetes existed and affected him before it was diagnosed, but that is a medical argument that is not supported by the treatises or by any competent medical opinion.  Moreover, diabetes is diagnosed based on blood sugar levels and we have a detailed record of those.  They show that hypertension appeared before the blood sugar levels rose.  They also show that diabetes and renal insufficiency appeared concomitant with the time frame of his Cushing's disease.  No competent medical professional has interpreted these findings as supporting the claim.  Instead, they form a firm foundation for the 2007 opinion of the VA physician against the claim.  Thus, the Board finds that the medical treatises, the medical documentation of the Veteran's medical history, and the 2007 VA examination and opinion form a preponderance of evidence against the claim.  As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not applicable and the appeal must be denied.  38 U.S.C.A. § 5107(b); Gilbert; Ortiz.  


ORDER

Service connection for hypertension is denied.  

Service connection for chronic renal insufficiency is denied.  



____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


